EXHIBIT STOCK PLEDGE AGREEMENT STOCK PLEDGE AGREEMENT ("Agreement") entered into as of the 25 day of November 2008 by and among Able Income Fund, LLC (the “Secured Party”), and those persons identified on the signature page hereof (each a “Pledgor”). RECITALS A.Pledgor has agreed to pledge certain shares as security for: (i) the performance by Valcom, Inc., a Delaware corporationof its obligations under its 15% Secured Convertible Debenture Series A in an aggregate face amount of One Hundred Thousand and 00/100 Dollars ($100,000.00) payable to the Secured Party (the “Debenture”) and (ii) the performance by Pledgor of its Guaranty delivered to Secured Party of even date herewith.Capitalized terms in this Agreement which are not identified herein will have the meanings given such terms in the Debenture. B.The Secured Party is willing to accept the Debenture from the Company only upon receiving Pledgor’s Guaranty and pledge of certain stock as set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Grant of Security Interest.Pledgor hereby pledges to the Secured Party as collateral and security for the Secured Obligations (as defined in paragraph 2) the securities initiallyset forth on the attached Schedule 1 of this
